The petition of appellants for a rehearing is denied, but with this qualification. The opinion was written upon the assumption that plaintiffs and all the other heirs of Jacob Bringgold, deceased, had been paid their share of the proceeds of the sale of the real estate of James Thompson Bringgold, deceased. It is now claimed in the petition for rehearing that plaintiffs, or some of them, have not been paid their share of the proceeds of the real estate. Without now attempting to determine what the fact may be, we simply wish it understood that the decision must be taken not only as without prejudice to the rights of plaintiffs to their share of the money realized on the sale of the real estate, but also as proceeding upon the assumption, whether payment of such moneys has been made to the persons entitled to it or not, that such right has not been questioned and is not now in question. *Page 402